                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00283-FDW-DCK
 GLOBAL FINANCIAL CREDIT, LLC, )
 d/b/a MEDCHEX, a Delaware limited )
 liability company,                     )
                                        )
          Plaintiff,                    )
                                        )                               ORDER
 vs.                                    )
                                        )
 LIBERTY MEDICAL DIAGNOSTICS )
 CENTER, LLC, a Texas limited liability )
 company, DUSTIN LUIS RAY, M.D., )
 personally, and VECTOR OPERATIONS, )
 LLC d/b/a VECTOR HEALTH, a Texas )
 limited liability company,             )
                                        )
          Defendants.                   )
                                        )

       THIS MATTER is before the Court on the parties’ Consent Motion to Stay Proceedings.

(Doc. No. 17). The parties move to stay this action along with all current deadlines for up to 90

days in order to allow a third-party collection agency to evaluate and report on the collectability

of certain medical receivables in dispute in this case. After a careful review of the pleadings, the

Court declines to delay this case and the parties’ Motion is DENIED.

       The Court encourages the parties to continue their settlement efforts in order to meet the

mediation deadline set forth in the Pretrial Order and Case Management Plan. Having weighed

the interest of judicial economy, however, the Court exercises its discretion “to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936).

       IT IS THEREFORE ORDERED that the Consent Motion to Stay Proceedings (Doc. No.

                                                 1
17) is DENIED.

      IT IS SO ORDERED.

                          Signed: February 3, 2020




                                       2
